internal_revenue_service number release date index number 2056a ------------------------------------------------------------ ----------------------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b04 plr-143201-13 date april in r e ------------------------------------------------------------------------------------- legend decedent spouse trust a b c attorney date date date date dear ---------------- -------------------------- --------------------------- ------------------------------------------------------------ ------------------------ ------------------------- ------------------- ----------------- -------------------------- -------------- -------------- ---------------------------- this letter responds to your letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file form 706-qdt u s estate_tax_return for qualified domestic trusts to notify and certify to the internal_revenue_service service that spouse who is the beneficiary of trust has become a united_states citizen according to the facts submitted decedent a united_states citizen died on date survived by spouse at the time of decedent’s death spouse was not a united_states citizen under the terms of decedent’s last will and testament trust was created for the benefit of spouse the executors of decedent’s estate timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return and elected on schedule m to treat trust as a qualified_domestic_trust qdot pursuant to plr-143201-13 sec_2056a of the internal_revenue_code code decedent’s estate received a closing letter from the service the initial co-trustees of trust were spouse a and b a is an attorney and a citizen_of_the_united_states b is the son of decedent and a citizen_of_the_united_states a resigned as co-trustee on date at which time c who was the daughter of decedent and a citizen_of_the_united_states became a successor co-trustee of trust on date a date subsequent to date spouse became a citizen_of_the_united_states it is represented that spouse continuously resided in the united_states from the date of decedent’s death and at all times thereafter until spouse’s death on date it is represented that no distributions other than trust income were made from trust to spouse or any other person during this time period although b and c had knowledge that spouse became a united_states citizen neither b c nor spouse were aware of the necessity to file form qdt as required under sec_20_2056a-10 of the estate_tax regulations in order to avoid application of the estate_tax imposed under sec_2056a although a tax professional retained by the co- trustees for preparing trust tax returns and an attorney retained by spouse for estate_planning services were informed that spouse had become a united_states citizen the co-trustees of trust were not advised by any_tax professional of the necessity to file a form 706-qdt after the death of spouse b was informed of the necessity to file a form 706-qdt by attorney an attorney retained by b to assist in administering trust after the death of spouse b requests an extension of time pursuant to sec_301_9100-3 to file a final form 706-qdt notifying and certifying to the service that spouse became a united_states citizen as required by a law and analysis sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in sec_2056 if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under plr-143201-13 sec_2056 sec_2056 provides that sec_2056 shall not apply to any property passing to the surviving_spouse in a qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot sec_2056a provides that an estate_tax is imposed on - a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides in part that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of death of the decedent and before such spouse becomes a citizen_of_the_united_states then the tax imposed by sec_2056a shall not apply to any distributions before such spouse becomes a citizen and the tax imposed by sec_2056a shall not apply sec_2056a-10 a and provides in part that a qdot is no longer subject_to the sec_2056a tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a citizen unless an extension of time of up to months for filing is granted under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except in subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_20_2056a-10 the time for filing the required notice with the service is not expressly prescribed by statute plr-143201-13 accordingly b a u s trustee may seek an extension of time to file the required notice and certification with the service that spouse became a united_states citizen requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore b is granted an extension of time of days from the date of this letter to file with the service the required notice and certification that spouse became a united_states citizen the required notice and certification should be made on form 706-qdt the form 706-qdt should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form 706-qdt this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________________________ karlene m lesho acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
